NON-COMPETITION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of this 3 day of July,
2006, by and between Reptron Electronics, a Florida corporation (“Reptron”), and
Paul J. Plante (“Executive”).

WHEREAS, Executive and Reptron have entered into a Severance Agreement, dated
July 3, 2006 (the “Severance Agreement”), by which upon the satisfaction of
certain conditions, Reptron will provide Executive with post-employment
severance in the amounts set forth in the Severance Agreement.

WHEREAS, a key condition of Reptron entering into the Severance Agreement is
Executive entering into this Agreement simultaneous with the Severance Agreement
and restricting his right to compete against Reptron.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and contained in the Severance Agreement the parties agree as follows:

1. Severance. Reptron’s obligation to make any payments or offer any benefits to
Executive under the Severance Agreement is conditioned on, among other things,
the full compliance by Executive with the terms and conditions of this
Agreement. This Agreement shall supercede the non-competition covenants
contained in Section 3 of the Employment Agreement entered into between
Executive and the Company effective as of the Effective Date as defined in the
Company’s Second Amended Plan of Reorganization, dated December 17, 2003.

2. Scope of Employer Protection. Reptron is a national concern that does
business throughout the United States. In his employment with Reptron, Executive
has performed services in more than one city, county or state in the United
States, and has gained access to Confidential Information that pertains not only
to the specific area in which Executive lives and/or works but also to other
cities, counties, and states in which Reptron does business. The protections
stated herein are intended to protect Reptron to the fullest extent possible in
all of the cities, counties, and states in the United States in which Reptron
does business.

3. Non-Competition. In return for the right to receive the severance benefits
provided in the Severance Agreement, Executive hereby agrees that Executive will
not during his employment with the Company, and for a period of one year
immediately following the termination by the Company of such employment for any
reason, Executive shall not, directly or indirectly, own, have any interest in,
act as an officer, director, agent, employee, shareholder, owner, partner, joint
venturer, or consultant of, or assist in any way or in any capacity any person,
firm, association, partnership, corporation or other entity which engages or
proposes to engage in any business in competition with the business of Reptron
(a “Competitive Entity”). The restrictions of this section prohibiting ownership
in a Competitive



--------------------------------------------------------------------------------

Entity shall not apply to Executive’s ownership of less than one percent (1%) of
publicly-traded securities of any Competitive Entity or less than five percent
(5%) of the capital stock of a competing business whose stock is not publicly
traded.

If the Company fails to make any payment or provide any benefit due Executive
under the Severance Agreement, Executive shall give the Company written notice
of such omission and the Company shall have seven (7) days after receipt of such
notice to cure the failure to make such payment or provide such benefit.
Executive’s obligation under this Section 3 of this Agreement shall be
conditioned upon Reptron making all payments to Executive and providing the
benefits due Executive under the Severance Agreement after such notice and
opportunity to cure as provided herein.

4. Reasonableness. While the Executive and Reptron acknowledge that the
restrictions contained in this section are reasonable, in the unlikely event
that any court should determine that any of the restrictive covenants contained
in this section, or any part thereof, is unenforceable because of the duration
of such provision, the area covered thereby or any other basis, such court shall
have the power to reduce the duration or area of such provision or otherwise
amend it and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

5. Acknowledgement of Irreparable Harm. Executive acknowledges that he has
received confidential information during the term of his employment with Reptron
which is special and unique to Reptron and that the disclosure of any
Confidential Information or the breach of any of the terms and covenants of this
Non-Competition Agreement will result in irreparable and continuing harm to
Reptron for which there will be no adequate remedy at law.

6. Remedies. Executive agrees, that in the event he fails to abide by this
Agreement, Reptron shall be entitled to specific performance, including
immediate issuance of a temporary restraining order and/or preliminary or
permanent injunctive relief enforcing this Agreement, without the necessity of
proof of actual damages and without posting bond for such relief, and to
judgment for damages caused by his breach, and to any other remedies provided by
applicable law. In the event any of the terms or conditions of this Agreement
are found unreasonable by a court of competent jurisdiction, Executive agrees to
accept as binding in lieu thereof, any such lesser restrictions which said court
may deem reasonable.

7. Notification of Other Employment. In order to allow Reptron to evaluate risks
to its business interests and to take steps, if necessary, to protect its rights
under this Agreement and other Agreements between Executive and Reptron,
Executive agrees to notify Reptron, prior to accepting any position with any
third party, whether as an employee or independent contractor, and prior to
commencing any business. He also agrees to inform any new employer, prior to
accepting employment or providing services, of the existence of this
Non-Competition Agreement.

 

- 2 -



--------------------------------------------------------------------------------

8. Scope. The scope and effect of the covenants contained in this Agreement
shall be as broad as may be permitted under the provisions of applicable law. To
the extent that the language of such covenants may be greater than permitted by
applicable law, that portion thereof shall be ineffective, but the provisions of
the covenants shall nevertheless remain effective with respect to such portion
of the covenants as shall be permitted by applicable law.

9. Entire Agreement. This document is the entire, final, and complete agreement
and understanding of the parties with respect to Executive’s possible
competition with Reptron and, if this Agreement directly conflicts with any
other written and oral agreements made or executed by and between the parties or
their representatives, this Agreement shall supersede all such agreements with
respect to this limited topic.

10. Waiver. A waiver of any provision of this Agreement shall not be deemed, or
shall not constitute, a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the parties making the waiver.

11. Binding Effect. All rights, remedies, and liabilities herein given to or
imposed upon the parties shall extend to, inure to the benefit of, and bind, as
the circumstances may require, the parties or their representative heirs,
personal representatives, administrators, successors and assigns.

12. Amendments. No supplement, modification, or amendment of this Agreement
shall be valid, unless the same is in writing and signed by all parties thereto.

13. Severability. In the event any provision or portion of this Agreement is
held to be unenforceable or invalid by any court of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect and shall in
no way be affected or invalidated thereby.

14. Attorneys’ Fees. If litigation is commenced by either party to enforce any
provision of this Agreement, or by reason of any breach of this Agreement, the
prevailing party shall be entitled to recover reasonable costs and attorneys’
fees, both at trial and on appeal.

15. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed, construed and enforced in accordance with the laws of the State of
Florida, without regard to its conflict of law principles. Any suit or action
arising out of or in connection with this Agreement, or any breach hereof, shall
be brought and maintained in the federal or state courts in Tampa, Florida. The
parties hereby irrevocably submit to the jurisdiction of such courts for the
purpose of such suit or action and hereby expressly and irrevocably waive, to
the fullest extent permitted by law, any suit or action in any such court and
any claim that any such suit or action has been brought in an inconvenient
forum.

 

- 3 -



--------------------------------------------------------------------------------

16. No Pressure or Coercion. Executive acknowledges that he has read this
Agreement and is being given an opportunity to consider it and discuss it with
financial and legal counsel of his choice.

17. Voluntary Act. Executive covenants that he has freely and voluntarily
executed this Agreement, with a complete understanding of its terms and present
and future effect, and without any undue pressure or coercion from Reptron.

18. Notices. All notices to the Company shall be in writing and shall be deemed
given when received by the Company as long as such notice is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient as set forth below:

 

If to the Company:    Reptron Electronics, Inc.    13700 Reptron Blvd.    Tampa,
Florida 33626    Attention: Chief Financial Officer Copy to:    Schwabe
Williamson & Wyatt, P.C.    1211 SW 5th Avenue, Suite 1900    Portland, Oregon
97204    Attention: A. Jeffery Bird

IN WITNESS THEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

EXECUTIVE

   REPTRON ELECTRONICS, INC. Name:  

/s/ Paul J. Plante

   By  

/s/ Robert Bradshaw

Date:   July 3, 2006    Name:   Robert Bradshaw      Title:   Chairman of the
Compensation Committee      Date:   June 28, 2006

 

- 4 -